942 A.2d 767 (2008)
194 N.J. 3
In the Matter of David W. BOYER, an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
February 29, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-209, concluding that DAVID W. BOER of HAMILTON, who was admitted to the bar of this State in 1992, should be suspended from the practice of law for a period of three months for violating RPC 1.3 (lack of diligence), RPC 1.4(c) (failing to explain matter to extent necessary to permit client to make informed decisions concerning the representation), RFC 1.7(a)(2) (conflict of interest), RPC 1.8(a) (acquiring pecuniary interest adverse to client without obtaining client's informed consent), and RPC 8.4(c) (misrepresentation);
And DAVID W. BOYER and the Office of Attorney Ethics having stipulated that respondent should complete a course of continuing legal education and should practice law under supervision for a period of two years;
And good cause appearing;
It is ORDERED that DAVID W. BOYER is suspended from the practice of law for a period of three months and until the further Order of the Court, effective April 1,2008; and it is further
ORDERED that respondent shall enroll in and complete a legal education course approved by the Office of Attorney Ethics and on reinstatement to the practice of law, respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.